IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JAMES E. ROSE JR., PETITONER                 : No. 408 MAL 2022
                                             :
                                             :
             v.                              : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
                                             :
STEVIE HARRIS,                               :
                                             :
                    Respondent               :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of November, 2022, the Petition for Allowance of Appeal

and the Petition for Leave to Proceed In Forma Pauperis are DENIED.